 


109 HR 5147 IH: To amend part B of title XVIII of the Social Security Act to repeal the income-related increase in part B premiums that was enacted as part of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5147 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part B of title XVIII of the Social Security Act to repeal the income-related increase in part B premiums that was enacted as part of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
 
 
1.Repeal of income-related increase in part B premiums 
(a)In generalSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended by striking subsection (i), as added by section 811 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) and as amended by section 5111 of the Deficit Reduction Act of 2005 (Public Law 109–171). 
(b)Conforming amendments— 
(1) Such section 1839 (42 U.S.C. 1395r) is further amended— 
(A)in subsection (a)(2), by striking (f), and (i) and inserting and (f); 
(B)in subsection (b), by striking (without regard to any adjustment under subsection (i)); and 
(C)in subsection (f)— 
(i)by striking if the monthly and inserting and if the monthly; and 
(ii)by striking and if the amount of the individual's premium is not adjusted for such January under subsection (i),. 
(2)Section 1844 of such Act (42 U.S.C. 1395w) is amended— 
(A)in subsection (a)(1)— 
(i)in subparagraph (B), by striking minus at the end and inserting plus; and 
(ii)by striking subparagraph (C); and 
(B) in subsection (c), by striking and without regard to any premium adjustment under section 1839(i). 
(3) 
(A)Section 6103(l) of the Internal Revenue Code of 1986 (relating to disclosure of returns and return information for purposes other than tax administration) is amended by striking paragraph (20). 
(B) Sections 6103(a)(3), 6103(p)(4), and 7213(a)(2) of such Code are each amended by striking (19), or (20) and inserting or (19) each place it appears. 
(c)Effective dateThe amendments made by this section shall be effective as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).  
 
